                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

In re:                                                            Case No. 19-40211
                                                                  Jointly Administered
SKYMARK PROPERTIES II, LLC, et al.,1
                                                                  Chapter 11
                          Debtors.
                                                                  Judge Thomas J. Tucker
_____________________________/

                          OPINION REGARDING DEBTORS’ MOTION
                                FOR STAY PENDING APPEAL

I. Introduction

         These jointly-administered cases are before the Court on the Debtors’ motion for a stay

pending appeal, filed March 6, 2019.2 The Court concludes that a hearing on the motion is not

necessary. For the reasons stated below, the Court will deny the motion.

II. Relevant procedural facts

         On February 21, 2019, the Court entered orders in these cases which, in relevant part (1)

dismissed these jointly-administered cases; (2) barred the Debtors “from filing any new

bankruptcy case . . . for a period of two years after the entry of [the Dismissal] Order[s];” and (3)

barred any other person (individual or entity) . . . from filing any involuntary bankruptcy petition

against the Debtor[s], for a period of two years after the entry of[the Dismissal] Order[s].”3 That


         1
             This case is jointly administered with the case of Skymark Properties SPE LLC, Case No.
19-40248.
         2
             Docket # 101 in Case No. 19-40211.
         3
          See “Order Granting the Motion by Secured Creditor Southfield Metro Center Holdings LLC
to Dismiss this Bankruptcy Case (Docket # 24)” (Docket # 91 in Case No. 19-4021); Order Granting the
Joint Motion by Receiver Nai Farbman and Secured Creditor Southfield Metro Center Holdings LLC to
Dismiss this Bankruptcy Case (Docket # 32)” (Docket # 83 in Case No. 19-40248), (collectively, the
“Dismissal Orders”).



   19-40211-tjt       Doc 106      Filed 03/08/19      Entered 03/08/19 14:01:07         Page 1 of 9
same day, the Court also had entered an order denying the motion filed by the Debtor Skymark

Properties SPE, LLC seeking authority to use cash collateral.4 The Court entered these orders for

the reasons explained in detail in two written opinions, also filed on February 21, 2019.5 On

March 6, 2019, the Debtors filed notices of appeal of these orders,6 and a motion for a stay of the

Dismissal Orders pending appeal (the “Stay Motion”).7

       In the Stay Motion, the Debtors seek the following:

                 a stay of enforcement by [Southfield Metro Center Holdings, LLC
                 (“SMCH”)] pending appeal [of the Dismissal Orders], including
                 the following specific actions: (1) foreclosure by SMCH of
                 Debtors’ property; (2) sale of Debtors’ property by state court
                 receiver(s); and (3) enforcement by SMCH of the final two steps
                 regarding assignment of rents under Michigan law (i.e., step 4 -
                 recording of notice of default; and step 5 - service of recorded
                 notice of default and instrument creating assignment of rents on
                 tenants).8

III. Discussion

       A. Law applicable to a motion for stay pending appeal

       In In re Gilbert, 541 B.R. 415 (Bankr. E.D. Mich. 2015), this Court discussed the law

applicable to a motion for a stay pending appeal:

                        [A motion for a stay pending appeal] is governed by
                 Fed.R.Bankr.P. 8007, which states that “[o]rdinarily, a party must
                 move first in the bankruptcy court for . . . a stay of a judgment,


       4
           Docket # 81 in Case No. 19-40248.
       5
           Docket ## 80 and 82 in Case No. 19-40248; Docket # 90 in Case No. 19-40211.
       6
           Docket # 99 in Case No.19-40211; Docket # 86 in Case No. 19-40248.
       7
           Docket # 101 in Case No. 19-40211.
       8
           Stay Mot. at 4 ¶ 13.

                                                   2



  19-40211-tjt       Doc 106      Filed 03/08/19       Entered 03/08/19 14:01:07      Page 2 of 9
          order, or decree of the bankruptcy court pending appeal.”
          Fed.R.Bankr.P. 8007(a)(1)(A). This rule also states:

                 Despite Rule 7062 and subject to the authority of
                 the district court, BAP, or court of appeals, the
                 bankruptcy court may:

                 (1) suspend or order the continuation of other
                 proceedings in the case; or

                 (2) issue any other appropriate orders during the
                 pendency of an appeal to protect the rights of all
                 parties in interest.

          Fed.R.Bankr.P. 8007(e).

                  The factors that courts must apply in determining whether
          to grant a stay pending appeal were discussed in Michigan
          Coalition of RadioActive Material Users, Inc. v. Griepentrog, 945
          F.2d 150, 153-54 (6th Cir. 1991). In Griepentrog, the Sixth Circuit
          held:

                 In determining whether a stay should be granted
                 under Fed.R.Civ.P. 8(a), we consider the same four
                 factors that are traditionally considered in
                 evaluating the granting of a preliminary injunction.
                 These well-known factors are: (1) the likelihood
                 that the party seeking the stay will prevail on the
                 merits of the appeal; (2) the likelihood that the
                 moving party will be irreparably harmed absent a
                 stay; (3) the prospect that others will be harmed if
                 the court grants the stay; and (4) the public interest
                 in granting the stay. These factors are not
                 prerequisites that must be met, but are interrelated
                 considerations that must be balanced together.

                 Although the factors to be considered are the same
                 for both a preliminary injunction and a stay pending
                 appeal, the balancing process is not identical due to
                 the different procedural posture in which each
                 judicial determination arises. Upon a motion for a
                 preliminary injunction, the court must make a
                 decision based upon “incomplete factual findings


                                           3



19-40211-tjt   Doc 106   Filed 03/08/19        Entered 03/08/19 14:01:07    Page 3 of 9
                 and legal research.” Even so, that decision is
                 generally accorded a great deal of deference on
                 appellate review and will only be disturbed if the
                 court relied upon clearly erroneous findings of fact,
                 improperly applied the governing law, or used an
                 erroneous legal standard.

                 Conversely, a motion for a stay pending appeal is
                 generally made after the district court has
                 considered fully the merits of the underlying action
                 and issued judgment, usually following completion
                 of discovery. As a result, a movant seeking a stay
                 pending review on the merits of a district court's
                 judgment will have greater difficulty in
                 demonstrating a likelihood of success on the merits.
                 In essence, a party seeking a stay must ordinarily
                 demonstrate to a reviewing court that there is a
                 likelihood of reversal. Presumably, there is a
                 reduced probability of error, at least with respect to
                 a court's findings of fact, because the district court
                 had the benefit of a complete record that can be
                 reviewed by this court when considering the motion
                 for a stay.

                 To justify the granting of a stay, however, a movant
                 need not always establish a high probability of
                 success on the merits. The probability of success
                 that must be demonstrated is inversely proportional
                 to the amount of irreparable injury plaintiffs will
                 suffer absent the stay. Simply stated, more of one
                 excuses less of the other. This relationship,
                 however, is not without its limits; the movant is
                 always required to demonstrate more than the mere
                 “possibility” of success on the merits. For example,
                 even if a movant demonstrates irreparable harm that
                 decidedly outweighs any potential harm to the
                 defendant if a stay is granted, he is still required to
                 show, at a minimum, “serious questions going to the
                 merits.”

                 In evaluating the harm that will occur depending
                 upon whether or not the stay is granted, we
                 generally look to three factors: (1) the substantiality


                                            4



19-40211-tjt   Doc 106    Filed 03/08/19        Entered 03/08/19 14:01:07   Page 4 of 9
                       of the injury alleged; (2) the likelihood of its
                       occurrence; and (3) the adequacy of the proof
                       provided. In evaluating the degree of injury, it is
                       important to remember that

                              [t]he key word in this consideration
                              is irreparable. Mere injuries,
                              however substantial, in terms of
                              money, time and energy necessarily
                              expended in the absence of a stay,
                              are not enough. The possibility that
                              adequate compensatory or other
                              corrective relief will be available at a
                              later date, in the ordinary course of
                              litigation, weighs heavily against a
                              claim of irreparable harm.

                       In addition, the harm alleged must be both certain
                       and immediate, rather than speculative or
                       theoretical. In order to substantiate a claim that
                       irreparable injury is likely to occur, a movant must
                       provide some evidence that the harm has occurred
                       in the past and is likely to occur again.

               Id. (citations omitted); see also Serv. Emps. Int’l Union Local 1 v.
               Husted, 698 F.3d 341, 343 (6th Cir. 2012)(per curiam); Baker v.
               Adams County/Ohio Valley Sch. Bd., 310 F.3d 927, 928 (6th Cir.
               2002). . . . [T]he moving party, bears the burden of establishing by
               a preponderance of the evidence that he is entitled to the stay. See
               Husted, 698 F.3d at 343; In re Holstine, 458 B.R. 392, 394 (Bankr.
               E.D. Mich. 2011). “[A] court’s decision to [grant or] deny a [stay
               pending appeal] is highly discretionary.” Id. (quoting In re Forty-
               Eight Insulations, Inc., 115 F.3d 1294, 1301 (7th Cir. 1997)).

Id. at 417-419; see also Michigan State A. Philip Randolph Inst. v. Johnson, 749 F. App’x 342,

344 (6th Cir. 2018).

       B. Consideration of the relevant factors

       The Court concludes that the Debtors have not satisfied their burden, and that a stay

pending appeal should not be granted.


                                                 5



  19-40211-tjt    Doc 106      Filed 03/08/19        Entered 03/08/19 14:01:07    Page 5 of 9
       1. Factor No. 1 (The Debtors’ likelihood of success on appeal)

       “The likelihood of success [on appeal] is perhaps the most important factor. . . . As stated

above, the movant must show a likelihood of reversal.” Johnson, 749 Fed. App’x at 344

(citation omitted). The Court notes that although under Griepentrog,

                [t]o justify the granting of a stay, . . . a movant need not always
                establish a high probability of success on the merits, . . .even if a
                movant demonstrates irreparable harm that decidedly outweighs
                any potential harm to the [nonmoving party] if a stay is granted,
                [the movant] is still required to show, at a minimum, “serious
                questions going to the merits.”

Griepentrog, 945 F.2d at 153-154 (emphasis added) (citations omitted). “In essence a stay must

ordinarily demonstrate to a reviewing court that this is a likelihood of reversal.” Id. at 153

(emphasis added).

       The Debtors have not satisfied this standard in their Stay Motion. The Court concludes

that Debtors’ likelihood of prevailing on the merits of their appeals is very low, and that there are

no serious questions going to the merits of the appeals. This is so for the reasons stated in this

Court’s written opinions, filed February 21, 2019.9

       Thus, the first stay factor weighs strongly against granting a stay pending appeal. The

Court’s conclusion about this first stay factor is alone fatal to Debtors’ Stay Motion, under the

Sixth Circuit’s decision in Griepentrog, quoted above.

       2. Factor No. 2 (likelihood of irreparable harm to the Debtors)

       Nor have the Debtors demonstrated that the second stay factor, “the likelihood that the

moving party will be irreparably harmed absent a stay,” favors a stay pending appeal. The



       9
           See footnote 5 above.

                                                    6



  19-40211-tjt      Doc 106        Filed 03/08/19       Entered 03/08/19 14:01:07       Page 6 of 9
Debtors’ arguments on this factor is that:

       1.         “If SMCH is permitted to finalize the two remaining steps regarding assignment
                  of rents (steps 4 and 5), [the] Debtors’ appeal would be rendered moot;”10 and

       2.         “[A]bsent a stay within the scope set forth above, [the] Debtors will be prevented
                  from preserving the significant equity in their real property.”11

       These vague allegations are insufficient to satisfy the Debtors’ burden of showing

“irreparable harm.” First, the Stay Motion alleges:

                  SMCH is already prevented from taking the final two steps
                  regarding Skymark Properties SPE’s property by the Oakland
                  County Circuit Court’s Order Appointing Receiver and subsequent
                  Stipulated Order Regarding Budget And Amending Order
                  Appointing Receiver (attached as Exhibit 6a). However, that Order
                  is not applicable to Skymark Properties II, which admittedly has no
                  rents. Realistically, this requested relief does nothing more than
                  prohibit SMCH from doing that which it is already prohibited from
                  doing.12

Based on this allegation alone, the Court cannot find and conclude that the Debtors will be

irreparably harmed by its failure to grant the Stay Motion, at least with regard to the portion of

the relief that seeks a stay of SMCH’s enforcement regarding “the final two steps regarding

assignment of rents under Michigan law.” According to the Debtors, they already have received

that portion of the relief they are seeking in the Stay Motion, in the state court.

       Second, the Court notes that ‘[t]he key word in [considering the second factor] is

irreparable. Mere injuries, however substantial, in terms of money, time and energy necessarily

expended in the absence of a stay, are not enough.’” Sampson v. Murray, 415 U.S. 61, 90 (1974)


       10
            Stay Mot. at 6 ¶ 18.
       11
            Id. at 7 ¶ 19.
       12
            Id. at 4 n. 2.

                                                    7



  19-40211-tjt        Doc 106      Filed 03/08/19       Entered 03/08/19 14:01:07     Page 7 of 9
(footnotes and citation omitted). The Court’s Dismissal Orders do not preclude the Debtors from

contesting foreclosure or sale of the property at issue, on any valid ground they may have under

state law. And even assuming that foreclosure or sale does occur under state law, the Debtors

fail to explain how such foreclosure or sale of the property would result in the loss of the

Debtors’ alleged equity in the property. To the contrary, this Court has concluded that the

Debtors would have ample opportunity, outside of bankruptcy, to preserve their alleged equity in

the property at issue, for the reasons stated in its dismissal opinion filed February 21, 2019.13

       For these reasons, the Court finds that the Debtors have failed to demonstrate that there is

a likelihood of their suffering irreparable harm absent a stay pending appeal.

       3. Factor Nos. 3 and 4 (harm to others; the public interest)

       Finally, the third and fourth stay factors, namely, “the prospect that others will be harmed

if the court grants the stay;” and “the public interest in granting the stay,” each weigh against

granting a stay pending appeal. The requested stay pending appeal, preventing the sale or

foreclosure of the property at issue, would unduly limit the discretion and the options of the

Receiver in exercising its best judgment, subject to the supervision of the state court, on how to

maximize the value of the property for the benefit of the Debtors’ creditors and the Debtors.

       A stay pending appeal also would unduly delay the Debtors’ creditors from exercising

their rights under state law to collect their debts. “[T]here is a public interest in the preventing

debtors from using the bankruptcy process to unduly delay creditors from collecting on their

[debts].” See Smith, 501 B.R. 332 (citation omitted).

       Thus, none of the relevant factors weigh in favor of granting a stay pending appeal. In the


       13
            See, e.g., Opinion (Docket # 90 in Case No. 19-40211) at 15-16.

                                                    8



  19-40211-tjt       Doc 106      Filed 03/08/19        Entered 03/08/19 14:01:07     Page 8 of 9
exercise of its discretion under Fed.R.Bankr.P. 8007, the Court will deny the Stay Motion.

III. Conclusion

       For the reasons stated in this opinion, the Court will enter an order denying the Stay

Motion.


Signed on March 8, 2019




                                                9



  19-40211-tjt    Doc 106      Filed 03/08/19       Entered 03/08/19 14:01:07      Page 9 of 9
